ORDER

PER CURIAM.
Eric Snyder appeals from the judgment of the trial court entered after a bench trial that ordered Charles and Shirley Null (“Nulls”) to sell real property subject to lien of $38,129.52 owing to Snyder.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).